Citation Nr: 0426991	
Decision Date: 09/28/04    Archive Date: 10/06/04

DOCKET NO.  03-03 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for major depressive disorder with post-traumatic stress 
disorder (PTSD).  

2.  Entitlement to an initial compensable rating for 
hypertension.  


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL
Appellant

ATTORNEY FOR THE BOARD

M.Cooper, Counsel

INTRODUCTION

The veteran served on active duty from July 1981 to July 1985 
and from October 1986 to October 2001.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 2002 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

In March 2004, the veteran testified at hearing before the 
undersigned Acting Veterans Law Judge.  Unfortunately, the 
tape of the hearing was inaudible and a transcription could 
not be made.  

In accordance with 38 C.F.R. § 20.717, the veteran has 
requested another hearing before the Board at the RO.  In 
order to ensure due process, the case is remanded for the 
following: 

Schedule the veteran for a hearing before 
the Board of Veterans' Appeals at the 
Regional Office.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



_________________________________________________
	GEORGE E. GUIDO JR.
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


